Citation Nr: 0200891	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.  



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel







INTRODUCTION

The veteran apparently served on active duty from January or 
February 1944 to March 1946.  He died on September [redacted], 1979.  
The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 decision of the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO) which, in pertinent part, denied the appellant's claim 
for death pension benefits.  The appellant requested a Travel 
Board hearing.  She failed to report for such hearing 
scheduled in December 2001.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has 
recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, it applies in this case.  

The appellant seeks death pension benefits.  The surviving 
spouse of a veteran is entitled to receive VA improved 
nonservice-connected death pension benefits if the veteran 
had qualifying service under 38 U.S.C.A. § 1521(j), or, at 
the time of death, was receiving or entitled to receive 
compensation for a service-connected disability based on 
service during a war.  38 U.S.C.A. § 1541(a).  In this case, 
the veteran served on active duty from February 1944 to March 
1946.  This period represents service of more than ninety 
days during World War II, a period of war.  38 U.S.C.A. 
§ 101(8).  Therefore, the veteran had qualifying service 
under 38 U.S.C.A. §§ 1521(j), 1541(a).  The appellant is also 
determined to be the surviving spouse of the veteran.  She 
has met two threshold requirements for VA death pension 
benefits.  

However, to be entitled to death pension benefits, in 
addition to those threshold requirements the surviving spouse 
must also have an annual income that does not exceed the 
applicable maximum annual pension rate specified in 
38 U.S.C.A. § 1541.  In computing annual income, unreimbursed 
medical expenses will be excluded when certain regulatory 
provisions are met.  38 C.F.R. § 3.272. 

Here, the appellant's claim for death pension benefits was 
received on October 18, 2000.  Her annual income computation 
period commences on that date.  For the period of time in 
question, the maximum pension rate was $6, 237.  While the 
appellant's estimated income for the period exceeded that 
amount, exclusions from income for unreimbursed medical 
expenses (including estimated Medicare payments) already 
documented for the computation period lower her income to an 
amount approximating the maximum income rate.  Significantly, 
itemized unreimbursed medical expense documented encompass 
only the first three months of the computation period.  
Inasmuch as the appellant has reported recurring monthly 
doctors' and prescription expenses that would further lower 
the computed income amount, and as she reportedly was 
hospitalized during the time period (suggesting still further 
medical expenses) there is a likelihood that an amended 
computation of income/medical expense deductions would result 
in a total that would entitle her to the benefit sought.  

In light of the foregoing, notification and duty to assist 
mandates of the VCAA are unmet.  Accordingly, the case is 
remanded for the following.  

1.  The RO should obtain from the 
appellant an updated Improved Pension 
Eligibility Verification Report in order 
to obtain accurate information as to the 
appellant's net worth and income during 
the appropriate time period.  
Specifically, in addition to updating any 
income/net worth information, the 
appellant should provide a 
listing/documentation of all unreimbursed 
medical expenses she paid during the 
period from October 18, 2000 to October 
17, 2001. 

2.  The RO should ensure that any further 
notification or development action 
required by the VCAA is completed.  

3.  The RO should review the appellant's 
claim in light of any information 
obtained pursuant to the development 
ordered above.  If the claim remains 
denied, the appellant should be provided 
with an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


